Citation Nr: 0521210	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a notice of disagreement (NOD) to a July 10, 2001, 
decision not to restore a 60 percent rating for a service-
connected lumbar spine disability was timely.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that found that a timely notice of 
disagreement (NOD) had not been received regarding a July 10, 
2001, rating decision that had denied a claim for restoration 
of a 60 percent rating for a service-connected lumbar spine 
disability.  In February 2005, the United States Court of 
Appeals for Veterans Claims (Court) remanded the matter to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when he should take further action.


FINDING OF FACT

A notice of disagreement (NOD) to a July 10, 2001, decision 
not to restore a 60 percent rating for a service-connected 
lumbar spine disability was timely.


CONCLUSION OF LAW

A notice of disagreement (NOD) to a July 10, 2001, decision 
not to restore a 60 percent rating for a service-connected 
lumbar spine disability was timely.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.301, 20.302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of a joint motion for remand filed by the parties 
and granted by the Court in February 2005, the Board must 
find that a timely notice of disagreement was received and 
remand this matter for further adjudication under the terms 
of the Court's order.

The veteran's claims folder contains a copy of VA Form 21-22, 
Appointment of Veterans' Service Organization as Claimant's 
Representative, executed on March 19, 1991, in favor of the 
Veterans of Foreign Wars.

A September 1995 rating decision increased the veteran's 
compensation for service-connection back disabilities 
(residuals of lumbar strain with degenerative disc disease 
and residuals of strain of the thoracic (dorsal) spine) from 
20 percent to 60 percent.  The evidence shows that the 
veteran was also receiving benefits from the Office of 
Workers' Compensation Programs for a back injury.  

In June 2000, the RO wrote to the veteran that it was 
"propos[ing] to reduce" his VA compensation benefits from 
November 1991 to the present based on information that the 
veteran was concurrently receiving benefits from the federal 
Office of Workers' Compensation Programs as a result of a 
back injury sustained while working for the United States 
Postal Service.

In September 2000, the RO wrote to the veteran that the 
adjustment of his benefits (based on the inappropriate 
concurrent receipt of duplicate benefits from the federal 
Office of Workers' Compensation Programs) had resulted in an 
overpayment of VA benefits.  The RO later notified the 
veteran that the amount of the overpayment was $69,706.90.

In October 2000, the veteran wrote to the RO that he desired 
an increase in his benefits because he was having difficulty 
meeting his financial responsibilities; he wrote that if VA 
decreased his benefits, he would have to declare bankruptcy 
and would be unable to repay any of the benefits from VA.  In 
this letter, the veteran referred to the RO's June 2000 and 
September 2000 letters.  The RO treated the veteran's October 
2000 correspondence as a request for waiver of the 
overpayment.  In November 2000, the RO's Committee on Waivers 
and Compromises initially denied the request for a waiver of 
recovery of the overpayment.  In a letter dated in December 
2000 and received by the RO in March 2001, the veteran 
reiterated his concerns about the effect of the reduction in 
benefits on his overall financial status.  

Also in March 2001, the veteran filed a claim for restoration 
of VA benefits.  He stated that VA was paying him for a 
spinal disc disability and Workers' Compensation was paying 
him for a sprain of the lumbar spine.  He felt that these 
disabilities were separate and that his VA benefits should be 
restored.  

In April 2001, the RO sent the veteran a statement of the 
case regarding the denial of his request for waiver of 
recovery of the overpayment of $69,706.90 in VA benefits.  
Shortly thereafter, also in April 2001, the veteran filed a 
substantive appeal (VA Form 9), indicating that he wished to 
appeal all of the issues listed in the statement of the case 
and referring to his letters from December 2000, March 2001 
(two letters) and April 2001.  He also provided a financial 
status report.

The RO sent the veteran a letter in May 2001, regarding his 
claim for restoration of benefits.  On July 10, 2001, the RO 
denied the veteran's claim for restoration.

VA received a letter on July 31, 2001, from a Member of 
Congress.  That correspondence included a copy of the RO's 
July 10, 2001, letter and a "Case Authorization Sheet," 
signed by the veteran, that stated: "In accordance with the 
provisions of the Privacy Act, I hereby authorize Congressman 
Hutchinson or a member of his staff to make the appropriate 
inquiry on my behalf."  The Congressman's letter noted that 
the veteran, "contends that spinal disc condition and lumbar 
spine sprain are not the same condition," and that the 
veteran did not feel that the decision made by VA was 
correct.

In November 2001, the Committee granted the veteran's request 
for waiver of recovery of the overpayment.  

A letter was received from another Member of Congress on 
March 29, 2002.  That letter had a Case Authorization sheet 
signed by the veteran with the same authorization to make 
"appropriate inquiry on my behalf."  The Congressman's 
letter stated that the veteran desired to have his VA 
benefits reinstated.  On May 13, 2002, the Congressman's 
office was advised that there was no record of a pending 
appeal on the issue of whether a spinal disc condition and a 
lumbar sprain were the same condition.

On August 9, 2002, the RO received a letter from the veteran 
that was dated July 29, 2002, wherein he stated that he had 
filed an appeal to the July 10, 2001, decision on July 18, 
2001.

On November 14, 2002, a letter dated November 11, 2002, was 
received from the veteran wherein he again stated that he had 
filed an NOD on July 18, 2001.  Attached was a copy of a 
letter dated July 18, 2001.  However, that letter is not 
shown to have been in the claims folder or to have been 
received by VA prior to November 14, 2002.

A November 26, 2002, letter informed the veteran that he had 
not filed a timely NOD to a July 10, 2001, decision.  It 
noted that the veteran's NOD with respect to that decision 
was received on December 9, 2002.  The RO issued a statement 
of the case in March 2003, and the RO received the veteran's 
substantive appeal regarding the timeliness of his NOD on 
March 31, 2003.

In June 2004, the Board concluded that a timely NOD had not 
been received with respect to the RO's July 10, 2001, 
decision.  The Board reasoned that the two Congressional 
letters received within the one-year period after the July 
10, 2001, RO decision were not NODs because neither 
Congressman was a representative of the veteran.  The Board 
pointed to the fact the veteran's representative of record at 
that time was the Veterans of Foreign Wars of the United 
States (VFW).  The Board also examined additional letters, 
received in August 2002 and in November 2002 (albeit dated on 
July 18, 2001), but concluded that neither of those letters 
had been received by VA within one year after the RO's July 
10, 2001 decision.

In the joint motion granted by the Court in February 2005, 
the parties sought remand for the Board to address (1) 
whether the July 2001 letter from the Member of Congress met 
the requirements for a timely NOD and the potential 
applicability of 38 C.F.R. §§ 19.27 and 19.33 (2004); (2) 
whether the veteran's March 2001 letter should have been 
treated as an NOD with respect to the September 2000 RO 
decision to reduce his benefits (rather than as a claim for 
restoration of VA benefits); and (3) whether a March 2002 
letter from a Member of Congress could reasonably be 
construed as an NOD.  The parties also expressed their 
agreement that VA should have sought clarification from the 
veteran "if his expressions of dissatisfaction with the 
rating decisions were deemed by the RO to be deficient" and 
that "[h]e should have been informed at that time what he 
needed to do to correct any deficiency."  

The Court's February 2005 order is the sole basis for the 
conclusion today that the veteran will be held to have filed 
a timely NOD with respect to the July 10, 2001, RO decision 
regarding his claim for restoration of his VA benefits 
related to his back disabilities.  The parties' joint motion 
cites several issues that the Board should have addressed 
prior to concluding that the veteran had not filed a timely 
NOD with respect to the RO's July 10, 2001, decision.  
However, ultimately, the joint motion includes one set of 
instructions that is binding upon the Board.  The joint 
motion states as follows: 

The parties also agree that in light of the 
communications from the Members of Congress, the 
non-adversarial process below, and VA's long-
recognized duty to assist, VA should have sought 
clarification from Appellant if his expressions of 
dissatisfaction with the rating decisions were 
deemed by the RO to be deficient.  He should have 
been informed at that time what he needed to do to 
correct any deficiency.

On the bare face of this pleading, the Board can discern no 
recognizable basis or precedent for the specific issue here: 
that is, whether a letter from a Member of Congress can 
constitute a timely NOD when a claimant has already 
designated another representative and where the Congressional 
inquiry is predicated on an authorization by the claimant 
that is very limited in its wording and scope.

The Board notes that there is precedent for the proposition 
that a letter from a claimant that is forwarded by an elected 
official (such as the Office of President of the United 
States) to some division within VA can affect the effective 
date of service connection.  In Hanson v. Brown, 9 Vet. App. 
29 (1996), a claimant sent a letter to the President of the 
United States, and the letter was then routed to VA and 
ultimately to an RO.  In that case, the date of receipt of 
the letter by the RO served as the effective date of service 
connection.  The Court remanded the case to determine if 
earlier receipt of that letter by other divisions of the VA 
had any effect on the effective date of service connection.  
Thus, Hanson involved a letter that placed VA on notice of a 
claimant's intent to seek benefits and thus served as a 
claim.  However, it did not address the more specific 
requirement that an NOD come from either the claimant or the 
claimant's representative.  See 38 U.S.C.A. § 7105(b)(2) 
(West 2002).  Nor did it need to do so.  The critical letter 
in Hanson in fact was from the claimant, and the involvement 
of an elected official was incidental.  

In fact, even given the paternalistic, non-adversarial system 
of VA adjudication, the Board notes that there appear to be 
limits on that paternalism.  For instance, in discussing the 
paternalistic VA system, the United States Court of Appeals 
for the Federal Circuit has written that there are certain 
requirements for a claimant who disagrees with a VA decision.  
Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002).  The 
Jaquay decision noted that "[o]nce a veteran takes the 
affirmative act of seeking redress of his claim through a 
filing with the VARO from which the claim originated, the 
diligence requirement has been satisfied and the post-filing 
activities of the veteran need not be considered."  Id., 304 
F.3d at 1288.  Unlike the factual pattern in Jaquay, which 
involved a misdirected filing that necessitated invocation of 
the principle of equitable tolling for purposes of an appeal 
to the Court, the case now before the Board involves an 
inquiry from Member of Congress who did not even have the 
authority to file an NOD on the veteran's behalf.  

The Board also wonders whether any attention was directed in 
the parties' joint motion to the specific statutory language 
governing NODs:

Notices of disagreement, and appeals, must be in 
writing and may be filed by the claimant, the 
claimant's legal guardian, or such accredited 
representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian.  
Not more than one recognized organization, 
attorney, or agent will be recognized at any one 
time in the prosecution of a claim.

38 U.S.C.A. § 7105(b)(2).

Nevertheless, the Board is bound by the parties' joint 
motion, as it has been adopted in whole by the Court in its 
February 2005 remand order.  The Board is required to comply 
with the Court's remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Therefore, solely in light of the parties' joint motion as 
adopted by the Court (and signed by a delegate of the Court's 
Clerk), the Board will deem the veteran to have filed a 
timely NOD with respect to the RO's July 10, 2001, decision 
not to restore his benefits.  Accordingly, the case will be 
REMANDED for the RO to consider the merits of the underlying 
issue, that is, entitlement to restoration of the 60 percent 
rating for the veteran's service-connected lumbar spine 
disability.


ORDER

A notice of disagreement (NOD) to a July 10, 2001, decision 
not to restore a 60 percent rating for a service-connected 
lumbar spine disability was timely.


REMAND

In light of the joint motion's directive and the Board's 
decision today, the Board need not separately address whether 
the veteran filed a timely NOD with respect to the September 
2000 RO decision to reduce the rating for the veteran's 
service-connected lumbar spine disability from 60 percent to 
20 percent.  This aspect of the overall claim should be 
addressed in the readjudication on remand. 

Accordingly, the case is REMANDED for the following actions:

Adjudicate whether the veteran is 
entitled to restoration of a 60 percent 
rating for his service-connected lumbar 
spine disability (including whether the 
reduction in the rating for the 
veteran's service-connected lumbar spine 
disability from 60 percent to 20 percent 
was proper).  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board for its review, as 
appropriate.
  
By this remand, the board expresses no opinion as to the 
ultimate outcome on the merits of the claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO must treat this claim 
expeditiously.  Claims that are remanded by the Board or by 
the Court must be handled expeditiously.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


